PER CURIAM:
This case was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer and Amended Answer.
Claimant received a promotion to the position of Senior Staff Nurse at West Virginia University Hospital in November of 1980. The promotion entitled her to a pay increase. Due to clerical error, she did not receive that increase from November 1981 through May 1982. In its Amended Answer, the respondent admits the validity of the claim and that respondent is liable to the claimant for the sum of $1,096.50.
The Court makes an award to the claimant in the amount of $1,096.50.
Award of $1,096.50.